DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanomura, US 20190149098 A1.
Figs. 1, 3A, 3B and 4 of Tanomura discloses a circuit comprising:  a plurality of first transistor elements operating as a carrier amplifier (12a) of the Doherty amplifier, a plurality of second transistor elements operating as a peak amplifier (12b) of the Doherty amplifier; a semiconductor substrate (10) on which the first transistor elements and the second transistor elements are alternatively disposed (Figs 3A and 3B); and a wiring layer (20) provided on the semiconductor substrate; wherein the wiring layer including: an input terminal that receives the RF signal; an output terminal that outputs the RF signal amplified by the semiconductor device; an input line (231) connecting the input terminal with the first and second transistor elements, the input line including first to third input lines, the first input line (231) being connected with the input terminal in one end thereof and evenly split into the second input line (232) and the third input line (233), the second input line being split from the first input line and connected with the first transistor elements (12a), the third input line split from the first input line and connected with the second transistor elements (12b); and an output line connecting the first and second transistor elements with the output terminal, the output line including first to third output lines, the first output line combining the second output line with the third output line in one end thereof and being connected with the output terminal in another end thereof, the second output line being connected with the second transistor elements in one end thereof and connected with the first output line in another end thereof, the third output line being connected with the first transistor elements in one end thereof and connected with the first output line in another end thereof; wherein one of the second input line and the third input line in a portion thereof intersects the other of the second input line and the third input line by forming the portion in a metal layer different from another metal layer for the other (see Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	December 3, 2022